DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, p. 5-8, filed , with respect to have been fully considered and are persuasive.  The of has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-12, 14, 15 renumbered as 1, 2, 3-11, 12, 13 allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 11, Sawano teaches “A pressure sensor 50 for detecting a pressure applied to the surface is arranged adjacently to the image reading circuit 2 so that the surface of the pressure sensor 50 is flushed with the surface 32a of the circuit 2 (Abstract).”  Sawano further teaches “An image reading circuit (for example, the image reading circuit 2) disposed below a mounting surface on which a subject (for example, a finger 100) is mounted (par. 0013).”  Sawano also teaches “The light guide plate 15 has a substantially flat plate shape, and is covered with a light reflecting material except for a side surface facing the light source 14 and a surface facing the back surface of the image reading circuit 2. Light from the light source 14 is diffused in the light guide plate 15, and light radiated from the surface of the light guide plate 15 is uniformly applied to the back surface of the image reading circuit 2 (par. 0018).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed wherein the finger scan sensor part is fixed to the rear surface of the front case by a fastening member and mounted on a rear surface of a printed circuit board (PCB) electrically connected with the finger scan sensor part, and wherein a finger scan sensor provided inside the finger scan sensor part comprises a plurality of pixels arranged to form an acute angle relative to a row direction or a column direction of the finger scan sensor part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649